Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 15, 1993 (People v Thomas, 191 AD2d 600), affirming a judgment of the Supreme Court, Kings County, rendered December 21, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *594effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Sullivan and Santucci, JJ., concur.